McFarland, C.J.,
dissenting: I respectfully dissent from the majority’s decision holding that changes to the juvenile offender system over the last couple of decades have eroded the protective, rehabilitative features of that system to the point that it has become akin to the adult criminal system and, therefore, juvenile offenders are now constitutionally entitled to a jury trial.
In McKeiver v. Pennsylvania, 403 U.S. 528, 29 L. Ed. 2d 647, 91 S. Ct. 1976 (1971), the United States Supreme Court held that the Due Process Clause of the Fourteenth Amendment does not require the states to provide a jury trial in a juvenile offender proceeding. The decision was based on the recognition that the juvenile system is fundamentally different from the adult criminal system in that its focus is rehabilitation, not punishment. This goal is pursued through less formal, more individualized, paternalistic, protective proceedings than those in the adult criminal system. See 403 U.S. at 544 n.5, 545, 546 n.6, 547. Interjecting the right to a jury trial into the juvenile system would impair the “assumed ability [of the juvenile court] to function in a unique manner” (403 U.S. at 547) and “bring with it into that system the traditional delay, the formality, and the clamor of the adversary system and, possibly, the public trial” (403 U.S. at 550), without bringing any significant improvement to the fact-finding process. (403 U.S. at 547).
Thirteen years after McKeiver, the newly enacted Kansas Juvenile Offenders Code was the subject of a challenge similar to the *479one presently before the court. In In re Findlay, 235 Kan. 462, 681 P.2d 20 (1984), it was argued that juveniles charged with acts that would constitute a felony if committed by an adult were tried under a process essentially equivalent to an adult criminal trial and, thus, the constitutional right to trial by jury should apply. Noting that the policy of the Kansas Juvenile Offenders Code was still consistent with the rationale underlying the McKeiver decision, we held that juvenile proceedings are not the equivalent of criminal trials and, therefore, juveniles do not have a federal or state Constitutional right to trial by jury in juvenile offender proceedings. Find-lay, 235 Kan. at 465-66.
The majority acknowledges this precedent, but holds that the benevolent, protective, parens patriae characteristics of the juvenile system that the United States Supreme Court relied on in McKeiver to distinguish it from adult criminal prosecutions have been so eroded by legislative changes over the years that the current system is more geared toward prosecuting and punishing juveniles in a manner akin to the adult criminal system. Thus, the rationale underlying McKeiver and Findlay no longer applies and juveniles therefore must be afforded the right to trial by juiy under the Sixth and Fourteenth Amendments to the United States Constitution and under § 10 of the Kansas Constitution Bill of Rights.
I disagree. Although it cannot be disputed that in the 20-plus years since Findlay, the juvenile system has become more punitive and has incorporated some of the terminology and mechanisms of the adult criminal system, the majority overstates and overemphasizes the changes while ignoring the many features of the current system that remain consistent with the benevolent, protective, rehabilitative, child-cognizant characteristics that distinguish the juvenile system from the criminal system. The protective, rehabilitative focus that has distinguished the juvenile system from the punitive, retributive adult criminal system is still very much alive.
Discussion
The majority contends that the current juvenile system has changed to be more in line with the adult criminal system in four ways: (1) the policy goals of the juvenile system have shifted from *480rehabilitation to protection of the public and accountability, goals more akin to those underlying the criminal system; (2) the current juvenile code uses language similar to that used in the criminal codes; (3) juveniles are now subject to determinative sentencing that closely resembles the sentencing guidelines for adults, and the sentencing options available for juvenile offenders are analogous to those available in the adult sentencing system; and (4) some of the protective confidentiality features of the former juvenile system have been eliminated.

The Policy Goals

First, the majority points to changes in the policy goals of the juvenile system, as stated in K.S.A. 1982 Supp. 38-1601 and K.S.A. 2006 Supp. 38-2301. The majority contends the amendments in the stated goals evidence a shift from rehabilitation and the State’s parental role in providing care, custody, guidance, control, and discipline to protecting the public, holding juveniles accountable, and making juveniles more productive and responsible members of society. What the majority disregards, however, is that in 1982, protection of the public, along with rehabilitation, was an express goal of the juvenile system. K.S.A. 1982 Supp. 38-1601 stated:
“K.S.A. 1982 Supp. 38-1601 through 38-1685 shall be known and maybe cited as the Kansas juvenile offenders code and shall be liberally construed to the end that each juvenile coming within its provisions shall receive the care, custody, guidance, control and discipline, preferably in the juvenile’s own home, as loill best serve the juvenile’s rehabilitation and the protection of society. In no case shall any order, judgment or decree of the district court, in any proceedings under the provisions of this code, be deemed or held to import a criminal act on the part of any juvenile; but all proceedings, orders, judgments and decrees shall be deemed to have been taken and done in the exercise of the parental power of the state.” (Emphasis added.)
Similarly, protection of the public and rehabilitation remain primary goals of the juvenile justice system:
“This act shall be known and may be cited as the revised Kansas juvenile justice code. The primary goals of the juvenile justice code are to promote public safety, hold juvenile offenders accountable for their behavior and improve their ability to live more productively and responsibly in the community. To accomplish these goals, juvenile justice policies developed pursuant to the revised Kansas juvenile justice code shall be designed to: (a) Protect public safety; (b) recognize that the *481ultímate solutions to juvenile crime lie in the strengthening of families and educational institutions, the involvement of the community and the implementation of effective prevention and early intervention programs; (c) be community based to the greatest extent possible; (d) be family centered when appropriate; (e) facilitate efficient and effective cooperation, coordination and collaboration among agencies of the local, state and federal government; (f) be outcome based, allowing for the effective and accurate assessment of program performance; (g) be cost-effectively implemented and administered to utilize resources wisely; (h) encourage the recruitment and retention of well-qualified, highly trained professionals to staff all components of the system; (i) appropriately reflect community norms and public priorities; and (j) encourage public and private partnerships to address community risk factors.” (Emphasis added.) K.S.A. 2006 Supp. 38-2301.
Although the new statute is much more specific about how its goals will be accomplished, the basic goals of protecting the public and rehabilitating juvenile offenders, i.e., improving the ability of juveniles to live more productively and responsibly in the community, remain consistent.
Moreover, contrary to the majority’s contention, these goals are nothing like those set out in the adult sentencing guidelines in K.S.A. 21-4601:
“This article shall be liberally construed to the end that persons convicted of crime shall be dealt with in accordance with their individual characteristics, circumstances, needs, and potentialities as revealed by case studies; that dangerous offenders shall be correctively treated in custody for long terms as needed; and that other offenders shall be dealt with by probation, suspended sentence, fine or assignment to a community correctional services program whenever such disposition appears practicable and not detrimental to the needs of public safety and the welfare of the offender, or shall be committed for at least a minimum term within the limits provided by law.”
That statute makes it clear that in the adult sentencing system, the focus is on the protection of the public through long terms of confinement for dangerous offenders, with imposition of lesser sanctions only where consistent with public safety and the welfare of the offender. There is no language suggesting that rehabilitation is one of the goals of the adult sentencing system.

Language

The majority concludes that the current juvenile code incorporates language similar to that found in the adult system, thus stress*482ing the similarities between juvenile and adult offenders over their differences. For example, in 1982 juveniles admitted or denied the allegations against them, while now they must plead guilty or not guilty. Compare K.S.A. 1982 Supp. 38-1633(b) with K.S.A. 2006 Supp. 38-2344(b). The “dispositional proceeding” is now a sentencing proceeding. Compare K.S.A. 1982 Supp. 38-1605 with K.S.A. 2006 Supp. 38-2361. The “state youth center” is now called a “juvenile correctional facility.” Compare K.S.A. 1982 Supp. 38-1602(g) with K.S.A. 2006 Supp. 38-2302(j). juveniles are now committed to a juvenile correctional facility for a term of incarceration. K.S.A. 2006 Supp. 38-2376.
Clearly some of the terminology has changed. And labels are important to some extent — hence the retention of the term adjudication instead of the term conviction (K.S.A. 2006 Supp. 38-2356). Nevertheless, form must not be placed over substance. If a change in terminology does not reflect any substantive change in the thing or process described, then too much emphasis should not be placed on that terminology. The facilities denominated as state youth centers, and now juvenile correctional facilities, are one and the same. See K.S.A. 76-2101 (Youth Center at Topeka renamed Topeka Juvenile Correctional Facility); K.S.A. 76-2101b (Youth Center at Atchison renamed Atchison Juvenile Correctional Facility); K.S.A. 76-2201 (Youth Center at Beloit renamed the Beloit Juvenile Correctional Facility); and K.S.A. 76-3204 (Youth Center at Lamed renamed Lamed Juvenile Correctional Facility). Regardless of their names, these facilities have always been institutions where juvenile offenders are sent to serve a period of court-ordered confinement.

Sentencing

The majority contends that the sentencing scheme and the options available are now more like those in the adult criminal system. Specifically, the majority notes that juveniles now have determinate presumptive sentencing under a matrix that is based on the offense committed and the juvenile’s unique adjudicatory history. See K.S.A. 2006 Supp. 38-2369. And, the majority notes that, like the adult sentencing scheme under the guidelines grid, the current *483code allows the juvenile judge to depart upward from the presumptive matrix upon finding that substantial and compelling reasons support departure. In determining whether to depart, the court may consider the nonexclusive list of aggravating factors set forth in the adult guidelines. K.S.A. 2006 Supp. 38-2371.
Significant differences remain between the two systems that are overlooked by the majority. First, the majority’s analysis fails to take into account the difference in the severity of the sentences juveniles face under the matrix for the same crime committed by an adult offender. For example, a juvenile adjudicated for an offense which if committed by an adult would be classified as a non-drug severity level 1 felony offense, would face a minimum term of 24 months and a maximum term that could not extend beyond the juvenile reaching the age of 22 years, 6 months. K.S.A. 2006 Supp. 38-2371(a)(2), (d)(3). An adult with no criminal history convicted of a nondrug severity level 1 felony would face a minimum term of 147 months and a maximum term of 165 months. K.S.A. 21-4704. The KJJC also does not allow imposition of consecutive sentences. In re W.H., 274 Kan. 813, 823, 57 P.3d 1 (2002). Additionally, the maximum term of commitment of any juvenile to a juvenile correctional facility is age 22 years, 6 months. K.S.A. 2006 Supp. 38-2371(d)(3).
Second, in contrast to the adult sentencing guidelines, the sentences provided under the juvenile sentencing matrix are not mandatory. Commitment to a juvenile correctional facility for a term under the matrix is only one of a number of sentencing alternatives available to a juvenile judge. K.S.A. 2006 Supp. 38-2361(a). Thus, the judge has discretion in deciding whether to sentence a juvenile to a juvenile correctional facility. If that option is chosen, however, the court must impose the applicable sentence specified in the matrix. While the court may depart upward, downward departures are not authorized, presumably because a commitment to a juvenile correctional facility is discretionary in the first instance. K.S.A. 2006 Supp. 38-2369(a); K.S.A. 2006 Supp. 38-2371(d)(2), (3).
Another compelling difference is the power given to the juvenile judge to modify the sentence after it has been imposed — a power that does not exist under the adult sentencing guidelines. See State *484v. Anthony, 274 Kan. 998, 999, 58 P.3d 742 (2002) (noting that the Kansas Sentencing Guidelines Act eliminated the discretionary power to modify a lawful sentence once imposed); but see K.S.A. 22-3716(b) (upon probation revocation, court may require the defendant to serve the sentence imposed or any lesser sentence).
K.S.A. 2006 Supp. 38-2367(d) provides that “[a]ny time within 60 days after a court has committed a juvenile offender to a juvenile correctional facility the court may modify the sentence and enter any other sentence^]” Under K.S.A. 2006 Supp. 38-2367(e), the court may, upon motion by the commissioner, modify the sentence if the court determines: “(1) The medical condition of the juvenile justifies a reduction in sentence; or (2) the juvenile’s exceptional adjustment and rehabilitation merit a reduction in sentence.”
The discretionary sentencing provisions and the modification provisions are unique to the juvenile system and are a clear expression of the legislature’s continued belief in the juvenile system as an individualized, protective, and rehabilitative process.
Additionally, the majority notes that the current juvenile code imposes a term of aftercare on juveniles sentenced to a term of confinement under the matrix. This, the majority contends, reflects the adult sentencing guidelines postrelease provisions. A post-release period of supervision is not new to the juvenile system. In 1982, the code required a period of conditional release for juvenile offenders who had completed a period of confinement at a state youth center. K.S.A. 1982 Supp. 38-1673. Under the KJOC, the period of conditional release was determined by the youth center superintendent, while now, the sentencing matrix provides specified periods of aftercare. Compare K.S.A. 1982 Supp. 38-1673 with K.S.A. 2006 Supp. 38-2369.
The majority also mentions that the KJJC now provides the opportunity for good time credits, just like file adult system. I fail to see how providing a benefit to juveniles — even if it is the same benefit provided to incarcerated adult offenders — is really relevant to the issue of whether the new juvenile system is no longer the individualized, protective, rehabilitative system that it was when Findlay was decided. How would denying juveniles good time credits better serve a benevolent, paternalistic purpose?
*485The majority also fails to consider the importance of extended jurisdiction juvenile prosecution under K.S.A. 2006 Supp. 38-2347. Extended jurisdiction juvenile prosecution became effective in 1997 (see L. 1996, ch. 229, sec. 67), and is a mechanism whereby serious or repeat juvenile offenders who might otherwise have been waived up to adult court may remain in the juvenile sentencing system. In an extended jurisdiction juvenile prosecution, the court imposes both a juvenile and an adult sentence. The adult sentence is stayed as long as the juvenile complies with and completes the conditions of the juvenile sentence. If, however, the juvenile violates the conditions of the juvenile sentence, the juvenile sentence is revoked, the adult sentence is imposed, and the juvenile court transfers jurisdiction of the case to adult court. K.S.A. 2006 Supp. 38-2347(f); K.S.A. 2006 Supp. 38-2364. Because a juvenile in an extended jurisdiction prosecution may end up in adult court with an adult sentence, die right to trial by jury is provided by statute. K.S.A. 2006 Supp. 38-2347(f)(4). Extended jurisdiction juvenile prosecution is important to the issue at hand because it evidences a last-ditch effort to extend the favorable protections of juvenile court and the benefits of its less severe sentences to juvenile offenders who previously would have been waived to adult court.

Sentencing options

The majority contends that the sentencing options available to the juvenile judge are much more akin to those available for adult offenders. The court notes that juvenile offenders, like adult offenders, may be sentenced to probation; a community-based program; house arrest; a sanctions house, which the majoriiy likens to conservation camps; placement in an out-of-home facility; and incarceration. In addition, the court may order both adults and juveniles to attend counseling; drug and alcohol evaluations; mediation; and educational programs. The court may also order both juveniles and adults to perform charitable or community service, pay restitution, and pay fines.
This broad overview overlooks the many unique features of the juvenile system that emphasize family and community involve*486ment, early intervention diversionary procedures, flexibility to accommodate individualized needs of juveniles upon intake into the system, preference for noncustodial placements, graduated sanctions with preferences for the least-restrictive alternatives, and, above all, rehabilitation.
The juvenile system has unique pre-charge intake and intervention procedures: the Juvenile Intake and Assessment Program and the intermediate intervention program. Under the Juvenile Intake and Assessment Program, a juvenile taken into custody by law enforcement is taken to a local juvenile intake and assessment program for evaluation. K.S.A. 2006 Supp. 38-2330(d)(l); K.S.A. 2006 Supp. 75-7023(c). The program is operational in all 31 judicial districts, and juvenile intake and assessment centers are open 24 hours a day, 7 days a week. The intake and assessment worker administers assessments and gathers information about the juvenile, including criminal histoiy, abuse history, history of substance abuse, educational history, and family history. After completing the assessment process, the intake and assessment worker has several options. The worker may release the juvenile to a parent or parents, or other legal guardian or appropriate adult, with or without conditions, if the worker believes that is in the child’s best interests. The conditions may include counseling for the juvenile and/or the child’s family, participation by the juvenile, family members and other relevant persons in mediation, inpatient treatment, and referral to available community services. K.S.A. 2006 Supp. 75-7023(e)(l),(2). The worker may also refer the juvenile to the county or district attorney for the filing of charges and make recommendations concerning intermediate intervention programs that maybe beneficial for the juvenile. K.S.A. 2006 Supp. 75-7023(e)(4), (5).
A juvenile may be taken directly to a juvenile detention facility rather than an intake and assessment program if specific criteria apply, including: the juvenile is a fugitive, has escaped from a juvenile detention facility, or has absconded from an ordered placement; the juvenile is alleged to have committed a sex offense; the juvenile has a history of violent behavior or a prior adjudication for a felony offense. K.S.A. 2006 Supp. 38-2331(b). However, before taking the juvenile to a detention facility, the officer must first *487consider whether taking the juvenile to a nonsecure facility is more appropriate. K.S.A. 2006 Supp. 38-2330(d)(l).
The immediate intervention program is also unique to the juvenile code. It is a diversionary program designed to allow juveniles to avoid prosecution but, unhke adult diversion, is available even before charges are filed. Compare K.S.A. 2006 Supp. 38-2346(a) with K.S.A. 22-2907(1). In addition, the immediate intervention program statute authorizes the establishment of local programs which provide for intake and assessment workers or county or district attorneys to refer cases directly to youth courts, restorative justice centers, hearing officers, or other local programs sanctioned by the court. K.S.A. 2006 Supp. 38-2346(a).
The importance of these unique intake and intervention procedures to the issue at hand cannot be dismissed. As Justice White noted in McKeiver: “To the extent that the jury is a buffer to the corrupt or overzealous prosecutor in the criminal law system, the distinctive intake policies and procedures of the juvenile court system to a great extent obviate this important function of the jury.” McKeiver, 403 U.S. at 552 (White, J., concurring).
A dispositional feature unique to the juvenile system is its preference for maintaining the family unit. Under the KJJC, the court must make specific findings that reasonable efforts were made to maintain the family unit or that an emergency exists before a juvenile may be removed from the home, whether for detention, placement in the custody of the commissioner, or commitment to a juvenile correctional facility. An order removing a juvenile from the home may be made if the juvenile presents a risk to public safety. See K.S.A. 2006 Supp. 38-2331; K.S.A. 2006 Supp. 38-2334(a); K.S.A. 2006 Supp. 38-2335(a), (c); K.S.A. 2006 Supp. 38-2343(e).
It appears the legislature required these findings in an effort to comply with the provisions of the federal Adoption and Safe Families Act of 1997 (42 U.S.C. §§ 670 et seq. [2007]) (ASFA) See Minutes, Joint Committee on Childrens Issues, November 16, 2006. However, it must be noted that this statutory preference for maintaining the family unit is consistent with the policy stated in K.S.A. 1982 Supp. 38-1601: “[The code] shall be liberally con*488strued to the end that each juvenile coming within its provisions shall receive the care, custody, guidance, control and discipline, preferably in the juvenile’s own home, as will best serve the juvenile’s rehabilitation and the protection of society.”
In line with this emphasis on maintaining the family unit, the KJJC also requires that when a juvenile is placed out of the home, a permanency plan must be prepared which provides for reintegration or, if reintegration is not a viable option, for some other permanent placement. K.S.A. 2006 Supp. 38-2365(b), (c). The court must conduct a review every 6 months of the progress being made toward permanency. K.S.A. 2006 Supp. 38-2365(d).
Another significant difference between the adult system and the juvenile system is the court-appointed special advocate (CASA). In 1994, the legislature provided for the appointment of a CASA— formerly a feature unique to child in need of care cases — in juvenile offender cases. L. 1994, ch. 282, sec. 9; K.S.A. 2006 Supp. 38-2307. The CASA’s primary duty is to advocate for the juvenile’s bests interests. K.S.A. 2006 Supp. 38-2307(a).
The addition of local citizen review boards to the juvenile process is also a feature not found in the adult criminal system. Under K.S.A. 2006 Supp. 38-2308(a), judges may refer juvenile offender cases to the local citizen review board for the purpose of determining the progress that has been made toward rehabilitation and making recommendations regarding further actions on die case.
Additionally, and most importantiy, the KJJC not only emphasizes, but requires, parental involvement in the entire process. Intake and assessment workers may require parents to participate in programs and services as a condition of the juvenile’s release back home. K.S.A. 2006 Supp. 75-7023(e)(2). The county or district attorney is authorized to require parents to be a part of any immediate intervention program. K.S.A. 2006 Supp. 38-2346(d). Parents served with a summons are required to attend all proceedings involving the juvenile unless excused by the court. K.S.A. 2006 Supp. 38-2351. The court has the power to require parents to participate in counsehng, mediation, alcohol and drug evaluations and treatment programs, and parenting classes. K.S.A. 2006 Supp. 38-2362. The court also has the power to order parents to report violations *489of conditions of probation or conditional release and may order them to aid the court in enforcing the court’s orders. Violation may result in contempt sanctions. K.S.A. 2006 Supp. 38-2363.
This emphasis on parental involvement is not merely incidental to the fact the juvenile offender is a child, but is, instead, part of the family and community centered approach to juvenile rehabilitation. As the Oregon Supreme Court found when it rejected the argument that the Oregon juvenile system had become so akin to the adult system that juveniles should be afforded the right to jury trial:
“Coupled with the juvenile code’s focus on the best interests and welfare of the child, this policy of parental involvement in the rehabilitation of children distinguishes a delinquency proceeding from an adult criminal prosecution for purposes of Article I, section 11. The message of the juvenile code is clear and unequivocal — rehabilitation of children in trouble is a family affair. In no way is the adult criminal justice system comparable to that model.” State ex rel. Juv. Dept. v. Reynolds, 317 Or. 560, 573-74, 857 P.2d 842 (1993).

Confidentiality and other protective provisions

The majority also contends that juvenile proceedings and records no longer have the confidentiality protections they did in 1982. The majority points to provisions concerning public access to juvenile court hearings and confidentiality of records. With respect to juvenile hearings, there is little practical difference between the KJOC provisions in 1982 and the current KJJC provisions. The KJOC required that juvenile court hearings be open to the public if the juvenile was 16 years of age or older at the time of the alleged offense. For a juvenile under age 16, the court had discretion to close the hearing. K.S.A. 1982 Supp. 38-1652(a). Under the current KJJC, all hearings are open to the public, but in the case of juveniles under the age of 16, the court has discretion to close the hearing. K.S.A. 2006 Supp. 38-2353(a), (b).
With respect to confidentiality of juvenile records, there are only two differences between the KJOC and the KJJC. First, the age of protection was lowered from 15 to 13. In 1982, the official court file and law enforcement and municipal court records of juveniles who were under the age of 16 at the time of the alleged offense were protected from public disclosure. In 2006, the law provides *490that the court may protect the official court file of juveniles who were the under age 14 at the time of the alleged offense. Law enforcement and municipal court records for juveniles who were under age 14 are protected. Compare K.S.A. 1982 Supp. 38-1607 (official court file) and K.S.A. 1982 Supp. 38-1608 (law enforcement and municipal court records) with K.S.A. 2006 Supp. 38-2309 (official court file) and K.S.A. 2006 Supp. 38-2310 (law enforcement and municipal court records).
Second, with respect to the official court file only, the file is now open for public inspection unless, in the case of a juvenile who is under age 14, the judge determines that public inspection is not in the juvenile’s best interests. K.S.A. 2006 Supp. 38-2309(b). Previously, the official file of a juvenile under the age of 16 was privileged and not subject to disclosure to anyone other than the court, the parties and their attorneys, an agency or institution with custody of the juvenile, law enforcement, or upon court order. K.S.A. 1982 Supp. 38-1607(a).
The changes to the juvenile code cited by the majority have not so eroded the features of the juvenile system that distinguish it from the adult system that it can be said that the rationale underlying McKeiver and Findlay is no longer valid. The new system continues to further the goals that have always characterized the modem juvenile system: protection of the public and rehabilitation. As the Criminal Justice Coordinating Council’s Juvenile Task Force noted in its report to the legislature in 1995, these two goals are not incompatible. See Koch Crime Commission, General Counsel Division, Juvenile Justice Research Project Results, p. 10 (April 1996) (stating that the Report on Juvenile Offenders submitted to the Kansas Legislature in March 1995 by the Kansas Criminal Justice Coordinating Council’s Juvenile Justice Task Force noted that protection of the public and rehabilitation are not incompatible goals). Given the fact that the juvenile system must deal with serious, violent, and habitual offenders, it is entirely appropriate that the juvenile system balance rehabilitation with protection of the public:
“ ‘The juvenile court is a court of law, charged like other agencies of criminal justice with protecting the community against threatening conduct. Rehabilitating *491offenders through individualized handling is one way of providing protection, and appropriately the primary way in dealing with children. But the guiding consideration for a court of law that deals with threatening conduct is nonetheless protection of the community. The juvenile court, like other courts, is therefore obliged to employ all the means at hand, not excluding incapacitation, for achieving that protection. What should distinguish the juvenile from the criminal courts is greater emphasis on rehabilitation, not exclusive preoccupation with it.’ ” McKeiver, 402 U.S. at 546, n.6 (quoting President’s Commission on Law Enforcement and Administration of Justice, Task Force Report: Juvenile Delinquency and Youth Crime, p. 9 [1967]).
The incorporation of certain aspects of the adult sentencing scheme for the most violent and chronic juvenile offenders is a critical part of meeting the obligation to protect the community from these offenders. However, the legislature, in choosing to make sentencing under the matrix a discretionary sentencing option, kept in place the individualized sentencing flexibility that has always been characteristic of the juvenile system. In addition, in creating extended juvenile jurisdiction, the legislature extended the protective net of the juvenile system as a last-ditch effort for those juveniles who would otherwise be prosecuted and sentenced as adults. These key features demonstrate the legislature’s effort to carefully balance protection of the public with the goal of rehabilitating youthful offenders.
The dual goals of the juvenile system that commanded its process in 1982 are very much alive and well. The juvenile system still retains significant individualized, protective, rehabilitative, child-cognizant features that distinguish it from the adult system and which allow it to operate toward achieving those goals.
I must also note that the majority’s decision is contrary to the weight of authority. The argument the majority accepts in this case has been rejected by the overwhelming majority of courts that have considered it. See Valdez v. State, 33 Ark. App. 94, 801 S.W.2d 659 (1991) (rejecting argument that 1989 revisions to juvenile code made it the same as a criminal prosecution, thus requiring jury trial); In re Myresheia W., 61 Cal. App. 4th 734, 72 Cal. Rptr. 2d 65 (1998) (changes which allow certain juvenile adjudications to count under the adult “three strikes” law did not so alter nature of juvenile system as to require jury trials); State ex rel. D.J., 817 So. *4922d 26 (La. 2002) (rejecting argument that the analysis supporting the decision in McKeiver has been undermined by recent revisions to the juvenile system that make it more akin to adult criminal justice system); State v. Gleason, 404 A.2d 573, 581 (Me. 1979) (revisions to juvenile code retained informality, flexibility of dis-positional alternatives, and criteria for selection of proper disposition which distinguish juvenile system from adult system); State v. Chavez, 163 Wash. 2d 262, 180 P.3d 1250 (2008) (rejecting argument that the juvenile charged with serious violent offenses faces process and consequences so akin to adult system that right to jury trial should be required); State v. Schaaf, 109 Wash. 2d 1, 743 P.2d 240 (1987) (holding that more recent revisions to the juvenile system have not so transformed it into a criminal prosecution that the right to trial by jury must be afforded); State v. Lawley, 91 Wash. 2d 654, 591 P.2d 772 (1979) (rejecting argument that revisions to juvenile system rendered it sufficiently comparable to adult system to require right to jury trial).
A contrary result was reached by the Onondaga County Family Court in New York in Matter of Felder, 93 Misc. 2d 369, 402 N.Y.S.2d 528 (1978). There, the court faced the issue of whether the current system was “a juvenile proceeding within the meaning of McKeiver, or, whether so many of the attributes of a juvenile proceeding have been discarded that the proceeding is in effect criminal’ in nature and thus [subject to the right to trial by jury].” Felder, 93 Misc. 2d at 371. The court held recent juvenile code revisions, and most particularly the provisions mandating specific periods of confinement for certain serious felonies, coupled with the ehmination of the court’s power to modify that placement if rehabilitation has occurred, transformed the juvenile process into a criminal prosecution and, thus, the right to trial by jury is required. 93 Misc. 2d at 381-82.
The majority does not cite Felder. Nevertheless, as the lone postMcKeiver case addressing the same argument made in this case, it is distinguishable. Unlike the New York system, the KJJC does not mandate set periods of confinement, and it specifically provides the court with the power to modify a sentence committing a juvenile to a juvenile correctional facility. K.S.A. 2006 Supp. 38-2367. *493Additionally, another New York court reached the opposite result. See Mtr. of David J., 70 App. Div. 2d 276, 421 N.Y.S.2d 411 (1979) (restrictive placement requiring minimum term of confinement did not render juvenile proceeding so akin to adult system that right to jury trial was required).
With no persuasive authority from other jurisdictions, and a less than comprehensive analysis of the current system, the majority concludes that the Kansas juvenile justice system is the essential equivalent of the adult criminal justice system and, thus, the right to trial by jury must be afforded. To what end? As the United States Supreme Court recognized in McKeiver, imposing the constitutional right to trial by jury on the juvenile court system would not greatly strengthen the fact-finding function, but would erode the juvenile court’s ability to function in a unique manner, and “remake the juvenile proceeding into a fully adversary process and . . . put an effective end to what has been the idealistic prospect of an intimate, informal protective proceeding.” McKeiver, 403 U.S. at 545, 547. “If the formalities of the criminal adjudicative system are to be superimposed upon the juvenile court system, there is litde need for its separate existence.” McKeiver, 403 U.S. at 551.
The experiment has not failed. The majority has overlooked the most significant features of the juvenile system that distinguish it from the adult system — features that promote protection of the public while not only preserving, but furthering, the individualized, protective, rehabilitative character unique to the juvenile system. To quote the Washington Supreme Court, the KJJA “ ‘has not utterly abandoned the rehabilitative ideal which impelled the juvenile justice system for decades. It does not embrace a purely punitive or retributive philosophy. Instead, it attempts to tread an equatorial fine somewhere midway between the poles of rehabilitation and retribution.’ ” Schaaf 109 Wash. 2d at 10 (quoting State v. Rice, 98 Wash. 384, 393, 655 P.2d 1145 [1982]).
For these reasons, I dissent.